DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Pre-AIA  or AIA  Status
This action on the merits is in response to the application for patent received on 04 August 2020. Claims 1-20 are pending.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “acquisition unit” (in at least claim 1), “elimination unit” (in at least claim 1 and described in paragraph 0034 of the specification) and “a detector configured to detect a twisted state” (in at least claim 15 and described in paragraphs 0125-0131).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “acquisition unit” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification fails to specify any structure for performing this function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JPWO2018151074A1 to Ueda Masahito et al. Examiner’s note, for convenience, this action will cite child U.S. Patent Application Publication 202/0130276 (‘276 hereafter).
Regarding claim 1, ‘276 teaches a manufacturing apparatus comprising: an acquisition unit configured to acquire information relating to an accumulation amount of a twisting force generated in a linear manufacturing material during applying (FIG 1 item 5); and an elimination unit configured to eliminate the twisting force based on the information relating to the accumulation amount (FIG 1 item 6).
Regarding claim 2, ‘276 teaches the manufacturing apparatus wherein the elimination unit eliminates the twisting force before the information relating to the accumulation amount exceeds a preset threshold value (FIG 1 item 6).
Regarding claim 3, ‘276 teaches the manufacturing apparatus wherein the acquisition unit acquires the information relating to the accumulation amount from an application path along which the manufacturing material is applied (FIG 1 item 5).
Regarding claim 4, ‘276 teaches the manufacturing apparatus wherein the acquisition unit acquires the information relating to the accumulation amount from an application path along which the manufacturing material is applied (FIG 1 item 5).
Regarding claim 5, ‘276 teaches the manufacturing apparatus wherein the information relating to the accumulation amount is right and left direction change amounts on the application path (paragraph 0028).
Regarding claim 6, ‘276 teaches the manufacturing apparatus wherein the information relating to the accumulation amount is right and left direction change amounts on the application path (paragraph 0028).
Regarding claim 7, ‘276 teaches the manufacturing apparatus wherein the direction change amounts are the numbers of changes in right and left directions (paragraph 0028).
Regarding claim 8, ‘276 teaches the manufacturing apparatus wherein the direction change amounts are the numbers of changes in right and left directions (paragraph 0028).
Regarding claim 9, ‘276 teaches the manufacturing apparatus wherein the elimination unit eliminates the twisting force based on the information relating to the accumulation amount and information on the manufacturing material (FIG 1 item 6).
Regarding claim 10, ‘276 teaches the manufacturing apparatus wherein the elimination unit eliminates the twisting force based on the information relating to the accumulation amount and information on the manufacturing material (FIG 1 items 5 and 6).
Regarding claim 11, ‘276 teaches the manufacturing apparatus wherein the elimination unit eliminates the twisting force based on the information relating to the accumulation amount and information on the manufacturing material (FIG 1 items 5 and 6).
Regarding claim 12, ‘276 teaches the manufacturing apparatus wherein the elimination unit eliminates the twisting force based on the information relating to the accumulation amount and information on the manufacturing material (FIG 1 item 6).
Regarding claim 13, ‘276 teaches the manufacturing apparatus wherein the elimination unit eliminates the twisting force based on the information relating to the accumulation amount and information on the manufacturing material (FIG 1 items 5 and 6).
Regarding claim 14, ‘276 teaches the manufacturing wherein the elimination unit eliminates the twisting force based on the information relating to the accumulation amount and information on the manufacturing material (FIG 1 items 5 and 6).
Regarding claim 15, ‘276 teaches the manufacturing apparatus wherein the acquisition unit comprises a detector configured to detect a twisted state of the manufacturing material, and the acquisition unit acquires the information relating to the accumulation amount based on the twisted state detected by the detector (FIG 1 item 5).
Regarding claim 16, ‘276 teaches the manufacturing apparatus wherein the acquisition unit comprises a detector configured to detect a twisted state of the manufacturing material, and the acquisition unit acquires the information relating to the accumulation amount based on the twisted state detected by the detector (FIG 1 item 5).
Regarding claim 17, ‘276 teaches the manufacturing apparatus wherein the detector detects the twisted state by measuring a force in a twist direction generated in the manufacturing material (FIG 1 item 5).
Regarding claim 18, ‘276 teaches the manufacturing apparatus wherein the detector detects the twisted state based on an appearance of the manufacturing material (FIG 1 item 5).
Regarding claim 19, ‘276 teaches the manufacturing apparatus wherein the elimination unit eliminates the twisting force by cutting the manufacturing material (FIG 1 item 4c).
Regarding claim 20, ‘276 teaches the manufacturing apparatus wherein the elimination unit eliminates the twisting force by changing an application path along which the manufacturing material is applied based on the information relating to the accumulation amount so as to reduce the twisting force (paragraph 0028).
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to John P Robitaille whose telephone number is (571)270-7006. The examiner can normally be reached Monday-Friday 8:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on (571) 272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JPR/Examiner, Art Unit 1743                                                                                                                                                                                                        

/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743